Citation Nr: 0022357	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-07 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to burial benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel

REMAND

The veteran served on active duty from December 1942 to 
December 1945.  He died in June 1998.  The appellant is his 
widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied the benefit sought on appeal.

The veteran died in June 1998.  He had not established 
entitlement to service connection for any disability during 
his lifetime.  However, prior to his death he had filed a 
claim for service connection for prostate cancer, including 
urinary tract problems, as a result of exposure to ionizing 
radiation.  Additionally, prior to his death in June 1998, he 
filed a claim for entitlement to service connection for 
cancer of the lung, which had metastasized to the brain, 
claiming that he had become addicted to tobacco during his 
World War II service and that his use of tobacco had caused 
the lung cancer.  Both of these claims were pending at the 
time of his death.

Shortly after the veteran's death, the appellant submitted 
claims for service connection for the cause of the veteran's 
death, for accrued benefits and burial benefits.

By a November 1998 letter, the RO notified the appellant that 
her claim for nonservice-connected burial allowance could not 
be paid because (1) the veteran was not in receipt of nor 
entitled to disability compensation or pension on the date of 
death; or (2) he did not have a claim pending on the date of 
death which would have resulted in entitlement to disability 
compensation or pension; or (3) at the time of death, the 
veteran was not hospitalized by VA or traveling under proper 
authority and at VA expense for the purpose of examination, 
treatment, or care.

The appellant disagreed with the denial of her claim for 
burial allowance and stated that this allowance should be 
paid pursuant to the provisions of 38 C.F.R. § 3.954.  After 
the RO issued a Statement of the Case regarding this issue, 
the appellant submitted additional evidence in support of her 
claim, including a copy of a letter from the VA Acting 
General Counsel dated in October 1998 regarding the history 
and effect of 38 C.F.R. § 3.954.  The RO has not issued a 
Supplemental Statement of the Case which discusses this 
additional evidence and which explains why the additional 
evidence does not change the outcome.

By a decision dated in December 1998, the RO denied service 
connection for the cause of the veteran's death.  In July 
1999, the appellant filed a Notice of Disagreement with the 
RO's denial of entitlement to service connection for the 
cause of the veteran's death.  In a deferred rating decision 
dated in March 2000, a Decision Review Officer at the RO 
initiated additional development as to the claim of 
entitlement to service connection for the cause of the 
veteran'' death.

The Board observes that the appellant has filed a timely 
Notice of Disagreement with the denial of service connection 
for the cause of the veteran's death, but that the RO has not 
yet to issue a Statement of the Case addressing this issue.  
The Board notes that, where there has been an initial RO 
adjudication of a claim and a notice of disagreement has been 
filed as to its denial, thereby initiating the appellate 
process, the appellant is entitled to a Statement of the 
Case, and the RO's failure to issue a Statement of the Case 
is a procedural defect requiring remand.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Additionally, the Board finds that inasmuch as a favorable 
decision as to the appellant's claim of entitlement to 
service connection for the cause of the veteran's death may 
affect the outcome of the claim for burial benefits, the 
claims are inextricably intertwined.  As noted above, the 
appellant's claim for burial benefits was denied, in part, on 
the grounds that the veteran did not have a claim pending on 
the date of death which would have resulted in entitlement to 
disability compensation.  Clearly, at the time of the 
veteran's death he had claims pending for compensation for 
prostate cancer and lung cancer, and the appellant filed 
claims shortly after his death for accrued benefits and 
service connection for the cause of the veteran's death.  The 
appellant has initiated an appeal as to the denial of service 
connection for the cause of the veteran's death and this 
issue must be resolved prior to an appellate decision as to 
her entitlement to burial benefits.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should complete the 
development required in order to 
adjudicate the appellant's claims of 
entitlement to service connection for the 
cause of the veteran's death and for 
accrued benefits.  If the claims are not 
resolved to the appellant's satisfaction, 
the RO should issue a Statement of the 
Case with respect to the issue of 
entitlement to service connection for the 
cause of the veteran's death.  If the 
appellant timely files a substantive 
appeal as to this matter, the RO should 
then proceed in accordance with appellate 
procedures governing the certification of 
appeals to the Board.

2.  If after the above development and 
adjudication of the issues of entitlement 
to accrued benefits and service 
connection for the cause of the veteran's 
death, the issue of entitlement to burial 
benefits is not allowed, the RO should 
also issue a Supplemental Statement of 
the Case as to this issue which addresses 
the additional evidence submitted by the 
appellant in support of this claim in 
March 1999, including the October 1998 
letter from VA General Counsel.  The RO 
should explain why this additional 
evidence does not warrant allowance of 
this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 

